DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 16/196597 and US Patent No. 10,677,900 B2
Claims 1, 5, 7-9, 10, 15, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-10, 15, and 17-20 of U.S. Patent No. 10,677,900 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methods steps of the current application with those of U.S. Patent No. 10,677,900 B2 as the claims of the current application are broader in scope than those of the issued patent.

Application 16/196597
US Patent No. 10,677,900 B2
Claim 1
Claim 2
Claim 2

Claim 3

Claim 4

Claim 5
Claim 1
Claim 6

Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11

Claim 12

Claim 13

Claim 14

Claim 15
Claim 15
Claim 16

Claim 17

Claim 18

Claim 19

Claim 20
Claim 17
Claim 21
Claim 18
Claim 22
Claim 19
Claim 23
Claim 20
Claim 24

Claim 25

Claim 26




Double patenting between App. 16/196597 and US Patent No. 10,345,437 B2
Claims 1, 7, 8, 15, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, 8, 16, 18, and 19 of U.S. Patent No. 10,345,437 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methods steps of the current application with those of U.S. Patent No. 10,345,437 B2 as the claims of the current application are broader in scope than those of the issued patent.

Application 16/196597
US Patent No. 10,345,437 B2
Claim 1
Claim 5
Claim 2

Claim 3

Claim 4

Claim 5

Claim 6

Claim 7
Claim 7
Claim 8
Claim 8
Claim 9

Claim 10

Claim 11

Claim 12

Claim 13

Claim 14

Claim 15
Claim 16
Claim 16

Claim 17

Claim 18

Claim 19

Claim 20
Claim 18
Claim 21
Claim 19
Claim 22

Claim 23

Claim 24

Claim 25

Claim 26



Allowable Subject Matter
Claims 1-26 would be allowable once the outstanding obviousness type double patenting rejections listed above are resolved. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “identifying, by the one or more processors, a point cloud object within the point cloud frame; determining, by the one or more processors, that the point cloud object is skewed relative to an expected configuration of the point cloud object; and determining, by the one or more processors, a relative velocity of the point cloud object by analyzing the skew of the object” as the references only teach use of LIDAR point cloud technology for obtaining point cloud data for given objects in the environment in addition to shape analysis for classifying objects, however the references fail to disclose the concept of identifying an object of point cloud data in relation to a parameter regarding a skew or offset to a known or expected configuration of the object with respect to determining correlation of relative velocity of the object in conjunction with the limitations remaining of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 15, this claim recites limitations similar in scope to that of claim 1, and thus would be allowed under the same rationale as provided above.
In regards to dependent claims 2-14 and 16-26, these claims depend from claims 1 and 15, and thus would be allowed under the same rationale as provided above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619